UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2014 Date of reporting period:	August 31, 2013 Item 1. Schedule of Investments: Putnam Dynamic Risk Allocation Fund The fund's portfolio 8/31/13 (Unaudited) COMMON STOCKS (38.5%) (a) Shares Value Basic materials (1.7%) Amcor, Ltd. (Australia) 11,527 $106,624 American Vanguard Corp. 167 4,188 Asahi Kasei Corp. (Japan) 17,000 124,397 Assa Abloy AB Class B (Sweden) 3,724 158,572 Axiall Corp. 134 5,364 BASF SE (Germany) 3,985 348,292 Bemis Co., Inc. 2,690 107,035 BHP Billiton PLC (United Kingdom) 4,872 141,792 BHP Billiton, Ltd. (Australia) 7,907 250,287 Cambrex Corp. (NON) 1,667 22,721 Chemtura Corp. (NON) 1,487 32,595 Horsehead Holding Corp. (NON) 1,732 20,559 Innophos Holdings, Inc. 444 21,743 Innospec, Inc. 421 17,227 International Flavors & Fragrances, Inc. 1,900 150,119 KapStone Paper and Packaging Corp. 394 16,548 Koninklijke Boskalis Westminster NV (Netherlands) 2,819 111,586 Koppers Holdings, Inc. 136 5,273 Kraton Performance Polymers, Inc. (NON) 493 9,145 L.B. Foster Co. Class A 274 11,623 Landec Corp. (NON) 1,043 13,768 Louisiana-Pacific Corp. (NON) 159 2,379 LSB Industries, Inc. (NON) 1,260 37,825 Minerals Technologies, Inc. 163 7,237 Nitto Denko Corp. (Japan) 3,600 190,490 NN, Inc. 1,265 17,470 OM Group, Inc. (NON) 421 11,965 Packaging Corp. of America 2,850 151,164 PPG Industries, Inc. 2,244 350,535 Rio Tinto PLC (United Kingdom) 2,482 112,044 Rio Tinto, Ltd. (Australia) 2,506 129,037 S&W Seed Co. (NON) 1,108 9,230 Sherwin-Williams Co. (The) 1,634 281,702 Sigma-Aldrich Corp. 1,161 95,748 Sumitomo Metal Mining Co., Ltd. (Japan) 9,000 120,687 Syngenta AG (Switzerland) 422 165,453 Trex Co., Inc. (NON) 455 20,143 Tronox, Ltd. Class A 372 7,946 voestalpine AG (Austria) 4,073 174,277 W.R. Grace & Co. (NON) 87 6,990 Wendel SA (France) 1,169 142,342 Capital goods (1.8%) ABB, Ltd. (Switzerland) 7,587 162,267 Aisin Seiki Co., Ltd. (Japan) 2,900 110,724 Alliant Techsystems, Inc. 251 24,287 Altra Holdings, Inc. 931 23,135 Astronics Corp. (NON) 197 9,166 AZZ, Inc. 413 15,504 Ball Corp. 3,547 157,558 Boeing Co. (The) 2,412 250,655 Chart Industries, Inc. (NON) 327 37,337 Chase Corp. 547 16,257 Douglas Dynamics, Inc. 805 11,318 DXP Enterprises, Inc. (NON) 173 11,761 European Aeronautic Defence and Space Co. NV (France) 5,493 316,565 Franklin Electric Co., Inc. 626 22,486 Generac Holdings, Inc. 520 20,587 General Dynamics Corp. 3,223 268,315 Greenbrier Companies, Inc. (NON) 1,106 24,962 HEICO Corp. 177 11,063 Hyster-Yale Materials Holdings, Inc. 135 10,207 IHI Corp. (Japan) 34,000 136,565 II-VI, Inc. (NON) 1,238 23,869 IMI PLC (United Kingdom) 8,549 190,114 JGC Corp. (Japan) 5,000 170,046 Kadant, Inc. 522 16,219 Lockheed Martin Corp. 1,554 190,241 Miller Industries, Inc. 663 10,621 Mine Safety Appliances Co. 206 9,915 NACCO Industries, Inc. Class A 80 4,446 Northrop Grumman Corp. 2,720 250,974 NSK, Ltd. (Japan) 18,000 166,818 Polypore International, Inc. (NON) 126 5,387 Raytheon Co. 3,598 271,325 Rockwell Collins, Inc. 1,393 98,583 Roper Industries, Inc. 1,163 143,863 Singapore Technologies Engineering, Ltd. (Singapore) 43,000 133,051 Standard Motor Products, Inc. 916 28,085 Standex International Corp. 231 12,333 Stoneridge, Inc. (NON) 1,547 19,245 Tenneco, Inc. (NON) 222 10,241 THK Co., Ltd. (Japan) 5,300 102,200 TriMas Corp. (NON) 1,008 35,421 United Technologies Corp. 2,227 222,923 Valmont Industries, Inc. 77 10,392 Vinci SA (France) 2,804 144,790 WESCO International, Inc. (NON) 238 17,557 Communication services (1.3%) Arris Group, Inc. (NON) 273 4,278 Aruba Networks, Inc. (NON) 309 5,139 AT&T, Inc. 10,560 357,245 BroadSoft, Inc. (NON) 93 2,994 BT Group PLC (United Kingdom) 31,891 160,768 CalAmp Corp. (NON) 915 14,997 CenturyLink, Inc. 4,405 145,894 Deutsche Telekom AG (Germany) 10,888 139,469 EchoStar Corp. Class A (NON) 1,815 73,072 Frontier Communications Corp. 3,439 14,891 HSN, Inc. 227 12,226 IAC/InterActiveCorp. 3,995 196,115 Inteliquent, Inc. 738 5,904 Iridium Communications, Inc. (NON) 1,357 9,078 Loral Space & Communications, Inc. 219 14,478 NeuStar, Inc. Class A (NON) 397 20,064 NTT DoCoMo, Inc. (Japan) 91 145,417 Orange (France) 10,803 109,596 Ruckus Wireless, Inc. (NON) 595 8,086 SBA Communications Corp. Class A (NON) 1,181 88,575 Tele2 AB Class B (Sweden) 6,640 83,459 Telefonica SA (Spain) (NON) 9,555 129,756 Telenor ASA (Norway) 6,052 125,790 Telstra Corp., Ltd. (Australia) 33,483 145,613 Ubiquiti Networks, Inc. 951 33,342 USA Mobility, Inc. 701 9,898 Verizon Communications, Inc. 13,189 624,895 Vodafone Group PLC (United Kingdom) 47,784 152,730 Conglomerates (0.8%) 3M Co. 5,974 678,527 Danaher Corp. 5,722 374,905 General Electric Co. 10,156 235,010 Marubeni Corp. (Japan) 9,000 65,179 Siemens AG (Germany) 2,402 254,254 Consumer cyclicals (5.5%) Adidas AG (Germany) 1,104 116,728 Advance Auto Parts, Inc. 1,109 88,798 Amazon.com, Inc. (NON) 2,507 704,417 ANN, Inc. (NON) 704 24,429 Ascent Capital Group, Inc. Class A (NON) 73 5,390 AutoZone, Inc. (NON) 470 197,372 Babcock International Group PLC (United Kingdom) 7,593 133,907 Bayerische Motoren Werke (BMW) AG (Germany) 1,376 129,647 Big Lots, Inc. (NON) 582 20,614 Blyth, Inc. 464 4,283 Brown Shoe Co., Inc. 348 7,802 Brunswick Corp. 618 22,470 Buckle, Inc. (The) 201 10,408 Bureau Veritas SA (France) 4,258 128,647 Carmike Cinemas, Inc. (NON) 636 11,149 Compagnie Financiere Richemont SA (Switzerland) 1,218 115,719 Compass Group PLC (United Kingdom) 9,288 123,209 Continental AG (Germany) 1,044 157,573 Corporate Executive Board Co. (The) 131 8,494 Crocs, Inc. (NON) 317 4,267 Daihatsu Motor Co., Ltd. (Japan) 6,000 111,865 Deckers Outdoor Corp. (NON) 136 7,987 Deluxe Corp. 879 34,589 Demand Media, Inc. (NON) 1,314 8,515 Destination Maternity Corp. 936 25,993 Dillards, Inc. Class A 1,668 127,202 Dollar General Corp. (NON) 2,552 137,731 Dollar Tree, Inc. (NON) 3,057 161,104 Ecolab, Inc. 4,590 419,297 Equinix, Inc. 1,556 91,944 Experian Group, Ltd. (United Kingdom) 7,132 124,893 Five Below, Inc. (NON) 110 4,043 Francesca's Holdings Corp. (NON) 205 4,945 Fuji Heavy Industries, Ltd. (Japan) 10,000 239,856 G&K Services, Inc. Class A 269 13,837 GameStop Corp. Class A 516 25,908 Genesco, Inc. (NON) 244 15,050 Global Cash Access Holdings, Inc. (NON) 1,169 9,001 Green Dot Corp. Class A (NON) 556 12,766 Harbinger Group, Inc. (NON) 2,543 23,370 Hino Motors, Ltd. (Japan) 10,000 129,415 HMS Holdings Corp. (NON) 223 5,573 Home Depot, Inc. (The) 10,133 754,807 Host Hotels & Resorts, Inc. (R) 17,137 291,843 Isuzu Motors, Ltd. (Japan) 29,000 175,172 ITV PLC (United Kingdom) 63,449 161,846 KAR Auction Services, Inc. 1,350 35,964 Kimberly-Clark Corp. 4,838 452,256 La-Z-Boy, Inc. 387 8,228 LIN Media, LLC Class A (NON) 635 10,668 Lumber Liquidators Holdings, Inc. (NON) 90 8,948 Macy's, Inc. 2,000 88,860 Marcus Corp. 1,155 14,207 MasterCard, Inc. Class A 1,263 765,479 MAXIMUS, Inc. 196 7,352 McGraw-Hill Cos., Inc. (The) 3,288 191,921 Men's Wearhouse, Inc. (The) 426 16,039 MGM China Holdings, Ltd. (Hong Kong) 45,200 134,819 MSC Industrial Direct Co., Inc. Class A 711 54,036 Namco Bandai Holdings, Inc. (Japan) 6,800 108,288 Navistar International Corp. (NON) 432 14,805 Next PLC (United Kingdom) 3,890 295,027 O'Reilly Automotive, Inc. (NON) 1,516 186,028 Omnicom Group, Inc. 3,335 202,268 OPAP SA (Greece) 10,095 100,065 Panasonic Corp. (Japan) (NON) 13,700 123,746 Paychex, Inc. 7,730 298,996 Perry Ellis International, Inc. 894 16,378 PetSmart, Inc. 1,549 109,096 Pier 1 Imports, Inc. 255 5,590 Pitney Bowes, Inc. 796 12,991 Priceline.com, Inc. (NON) 508 476,773 Randstad Holding NV (Netherlands) 1,316 61,127 ReachLocal, Inc. (NON) 427 4,688 Renault SA (France) 1,539 110,000 Ross Stores, Inc. 2,574 173,127 Ryland Group, Inc. (The) 725 25,245 Ryman Hospitality Properties (R) 3,197 105,629 Scripps Networks Interactive Class A 1,348 99,118 Sears Hometown and Outlet Stores, Inc. (NON) 354 11,356 Select Comfort Corp. (NON) 733 18,105 Sinclair Broadcast Group, Inc. Class A 1,264 30,235 SJM Holdings, Ltd. (Hong Kong) 56,000 143,456 Sonic Automotive, Inc. Class A 2,162 47,110 Steven Madden, Ltd. (NON) 212 11,448 Swatch Group AG (The) (Switzerland) 222 127,887 Swatch Group AG (The) (Switzerland) 1,270 127,212 Target Corp. 6,174 390,876 Tile Shop Holdings, Inc. (NON) 588 15,623 Time Warner, Inc. 8,858 536,175 TiVo, Inc. (NON) 511 5,963 Towers Watson & Co. Class A 919 75,588 Town Sports International Holdings, Inc. 878 10,194 Toyota Motor Corp. (Japan) 1,900 114,778 Tractor Supply Co. 1,089 133,261 Vail Resorts, Inc. 127 8,636 ValueClick, Inc. (NON) 694 14,685 Verisk Analytics, Inc. Class A (NON) 1,884 117,147 Viacom, Inc. Class B 5,358 426,282 VOXX International Corp. (NON) 1,714 20,842 Wal-Mart Stores, Inc. 508 37,074 World Fuel Services Corp. 634 24,187 Consumer staples (3.7%) AFC Enterprises (NON) 585 23,956 Altria Group, Inc. 12,623 427,667 Angie's List, Inc. (NON) 255 5,345 Anheuser-Busch InBev NV (Belgium) 1,644 152,921 Associated British Foods PLC (United Kingdom) 5,529 158,085 Barrett Business Services, Inc. 345 22,173 Beacon Roofing Supply, Inc. (NON) 208 7,557 Blue Nile, Inc. (NON) 220 7,960 Bright Horizons Family Solutions, Inc. (NON) 430 15,656 British American Tobacco (BAT) PLC (United Kingdom) 2,786 140,534 Calbee, Inc. (Japan) 1,600 155,654 Carrefour SA (France) 4,682 146,562 Church & Dwight Co., Inc. 2,002 118,819 Coca-Cola Co. (The) 2,631 100,452 Colgate-Palmolive Co. 7,567 437,146 Core-Mark Holding Co., Inc. 237 14,955 Corrections Corp. of America 4,905 161,571 DeNA Co., Ltd. (Japan) 2,400 46,858 Diageo PLC (United Kingdom) 4,483 137,140 Distribuidora Internacional de Alimentacion SA (Spain) 12,588 99,489 Dunkin' Brands Group, Inc. 1,423 61,317 General Mills, Inc. 8,597 424,004 Geo Group, Inc. (The) 4,566 142,505 Grand Canyon Education, Inc. (NON) 157 5,418 Hain Celestial Group, Inc. (The) (NON) 118 9,650 Heineken Holding NV (Netherlands) 2,741 165,410 Hershey Co. (The) 2,732 251,207 ITT Educational Services, Inc. (NON) 1,833 52,809 Japan Tobacco, Inc. (Japan) 5,100 171,904 JM Smucker Co. (The) 1,284 136,284 Kao Corp. (Japan) 2,600 75,633 Kellogg Co. 3,985 241,929 Kforce, Inc. 1,028 16,726 Koninklijke Ahold NV (Netherlands) 7,361 117,279 Kraft Foods Group, Inc. 2,511 129,994 L'Oreal SA (France) 1,205 201,064 McDonald's Corp. 2,093 197,495 MWI Veterinary Supply, Inc. (NON) 121 18,402 Nestle SA (Switzerland) 6,645 436,001 On Assignment, Inc. (NON) 569 17,167 OpenTable, Inc. (NON) 123 9,168 Panera Bread Co. Class A (NON) 484 79,386 Papa John's International, Inc. (NON) 249 16,964 PepsiCo, Inc. 4,475 356,792 Philip Morris International, Inc. 3,436 286,700 Pinnacle Foods, Inc. 524 14,200 Pool Corp. 155 8,074 Prestige Brands Holdings, Inc. (NON) 591 19,190 Procter & Gamble Co. (The) 3,181 247,768 Reckitt Benckiser Group PLC (United Kingdom) 3,719 252,722 Reynolds American, Inc. 5,307 252,772 SABMiller PLC (United Kingdom) 2,431 115,807 Spartan Stores, Inc. 486 9,992 Starbucks Corp. 7,060 497,871 Suedzucker AG (Germany) 3,342 107,840 Tesco PLC (United Kingdom) 11,474 65,177 TrueBlue, Inc. (NON) 2,130 51,802 Unilever PLC (United Kingdom) 4,136 157,611 United Natural Foods, Inc. (NON) 153 9,276 USANA Health Sciences, Inc. (NON) 112 8,506 Woolworths, Ltd. (Australia) 5,484 173,902 Energy (2.7%) Alpha Natural Resources, Inc. (NON) 5,780 35,142 BP PLC (United Kingdom) 57,155 395,213 Callon Petroleum Co. (NON) 2,683 12,047 Caltex Australia, Ltd. (Australia) 8,491 142,592 Chevron Corp. 9,226 1,111,087 ConocoPhillips 4,584 303,919 Delek US Holdings, Inc. 454 11,286 Diamond Offshore Drilling, Inc. 1,548 99,118 ENI SpA (Italy) 7,258 165,759 EPL Oil & Gas, Inc. (NON) 842 28,493 EQT Corp. 1,936 165,954 Exxon Mobil Corp. 17,247 1,503,249 FutureFuel Corp. 1,671 26,970 Gulfport Energy Corp. (NON) 203 11,977 Helix Energy Solutions Group, Inc. (NON) 1,026 25,681 Key Energy Services, Inc. (NON) 2,418 16,128 Kodiak Oil & Gas Corp. (NON) 1,206 12,048 Noble Energy, Inc. 2,172 133,426 Oceaneering International, Inc. 1,812 140,575 Phillips 66 4,923 281,103 Repsol YPF SA (Spain) 4,764 110,532 Rosetta Resources, Inc. (NON) 217 10,097 Royal Dutch Shell PLC Class A (United Kingdom) 7,465 241,493 Royal Dutch Shell PLC Class B (United Kingdom) 6,857 230,909 Spectra Energy Corp. 6,191 204,984 Statoil ASA (Norway) 6,939 152,390 Stone Energy Corp. (NON) 547 14,988 Swift Energy Co. (NON) 670 7,558 Total SA (France) 4,096 226,906 Unit Corp. (NON) 243 11,190 Vaalco Energy, Inc. (NON) 3,016 16,769 W&T Offshore, Inc. 489 7,555 Financials (9.1%) 3i Group PLC (United Kingdom) 23,336 129,605 Access National Corp. 520 7,072 AG Mortgage Investment Trust, Inc. (R) 295 5,180 Ageas (Belgium) 4,203 165,425 Agree Realty Corp. (R) 486 13,171 AIA Group, Ltd. (Hong Kong) 37,600 164,417 Alexandria Real Estate Equities, Inc. (R) 2,406 148,378 Alleghany Corp. (NON) 582 225,286 Allianz SE (Germany) 1,419 203,296 Allied World Assurance Co. Holdings AG 1,762 161,628 American Campus Communities, Inc. (R) 295 9,826 American Equity Investment Life Holding Co. 1,228 24,327 American Express Co. 3,895 280,089 Amtrust Financial Services, Inc. 303 10,805 Apartment Investment & Management Co. Class A (R) 5,438 149,708 Arch Capital Group, Ltd. (NON) 2,469 131,622 Arlington Asset Investment Corp. Class A 328 7,616 ARMOUR Residential REIT, Inc. (R) 1,588 6,638 Arthur J Gallagher & Co. 4,183 172,925 Ashford Hospitality Trust, Inc. (R) 1,984 22,876 Assicurazioni Generali SpA (Italy) 7,033 134,780 Australia & New Zealand Banking Group, Ltd. (Australia) 4,820 126,509 AvalonBay Communities, Inc. (R) 1,201 148,804 AXA SA (France) 8,286 180,530 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 11,494 109,679 Banco Latinoamericano de Exportaciones SA Class E (Panama) 1,143 27,523 Banco Santander Central Hispano SA (Spain) 21,218 149,748 Bank of Hawaii Corp. 5,574 287,061 Bank of Kentucky Financial Corp. 307 8,292 Bank of Yokohama, Ltd. (The) (Japan) 23,000 120,335 Barclays PLC (United Kingdom) 66,734 293,034 Berkshire Hathaway, Inc. Class B (NON) 1,417 157,599 BlackRock, Inc. 698 181,703 BofI Holding, Inc. (NON) 689 44,627 Boston Properties, LP (R) 1,666 170,765 Camden Property Trust (R) 433 26,755 CapLease, Inc. (R) 6,399 54,455 Cardinal Financial Corp. 1,051 17,278 CBL & Associates Properties, Inc. (R) 675 12,960 Chubb Corp. (The) 4,302 357,797 Citizens & Northern Corp. 588 11,290 CNO Financial Group, Inc. 1,308 17,776 Colonial Properties Trust (R) 5,748 126,973 Commonwealth Bank of Australia (Australia) 5,957 383,847 Coresite Realty Corp. (R) 169 5,143 Credit Acceptance Corp. (NON) 165 17,746 Credit Agricole SA (France) (NON) 14,582 147,337 Credit Suisse Group (Switzerland) 3,506 101,060 Cullen/Frost Bankers, Inc. 5,893 417,460 CYS Investments, Inc. (R) 1,034 7,941 DBS Group Holdings, Ltd. (Singapore) 9,000 111,173 DDR Corp. (R) 423 6,565 Deutsche Bank AG (Germany) 3,604 156,043 Dexus Property Group (Australia) (R) 130,128 118,557 DFC Global Corp. (NON) 1,833 20,713 Digital Realty Trust, Inc. (R) 986 54,822 Discover Financial Services 10,924 516,159 Douglas Emmett, Inc. (R) 3,917 90,483 Duke Realty Corp. (R) 1,232 17,975 DuPont Fabros Technology, Inc. (R) 5,059 115,295 Eagle Bancorp, Inc. 485 12,358 East West Bancorp, Inc. 810 23,676 Education Realty Trust, Inc. (R) 1,835 15,763 Encore Capital Group, Inc. (NON) 652 27,951 EPR Properties (R) 284 13,910 Equity Lifestyle Properties, Inc. (R) 3,767 130,903 Equity Residential Trust (R) 6,450 334,691 Essex Property Trust, Inc. (R) 670 96,018 Everest Re Group, Ltd. 1,761 241,169 Federal Realty Investment Trust (R) 2,043 198,804 Financial Institutions, Inc. 627 11,625 First Community Bancshares Inc. 613 9,226 First Industrial Realty Trust (R) 645 9,759 FirstMerit Corp. 746 15,785 Flushing Financial Corp. 659 11,796 General Growth Properties (R) 11,830 226,899 Genworth Financial, Inc. Class A (NON) 5,136 60,605 Glimcher Realty Trust (R) 1,178 11,662 Government Properties Income Trust (R) 4,876 114,001 Greenhill & Co., Inc. 237 11,231 Hammerson PLC (United Kingdom) (R) 10,465 78,412 Hang Seng Bank, Ltd. (Hong Kong) 8,800 136,481 Hanmi Financial Corp. (NON) 1,265 20,657 HCP, Inc. (R) 5,437 221,449 Health Care REIT, Inc. (R) 5,771 354,570 Heartland Financial USA, Inc. 405 11,004 Heritage Financial Group, Inc. 536 9,568 HFF, Inc. Class A 1,677 38,571 HSBC Holdings PLC (United Kingdom) 35,847 375,532 Inland Real Estate Corp. (R) 12,107 118,770 Insurance Australia Group, Ltd. (Australia) 34,038 175,615 IntercontinentalExchange, Inc. (NON) 1,847 331,998 Invesco Mortgage Capital, Inc. (R) 453 6,935 Investor AB Class B (Sweden) 4,390 126,520 Investors Real Estate Trust (R) 1,465 11,940 iStar Financial, Inc. (NON) (R) 1,231 13,639 Joyo Bank, Ltd. (The) (Japan) 23,000 118,276 JPMorgan Chase & Co. 3,331 168,315 Kimco Realty Corp. (R) 11,042 221,171 Legal & General Group PLC (United Kingdom) 41,157 119,143 Lexington Realty Trust (R) 2,763 32,382 Liberty Property Trust (R) 4,670 161,582 LTC Properties, Inc. (R) 668 23,667 Macerich Co. (The) (R) 1,108 62,358 Maiden Holdings, Ltd. (Bermuda) 1,056 13,812 MainSource Financial Group, Inc. 945 13,466 Medical Properties Trust, Inc. (R) 9,101 105,117 MFA Financial, Inc. (R) 1,710 12,312 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 27,900 162,431 Muenchener Rueckversicherungs AG (Germany) 777 141,613 National Health Investors, Inc. (R) 404 22,180 Nelnet, Inc. Class A 547 20,720 Northern Trust Corp. 5,380 295,201 Ocwen Financial Corp. (NON) 366 18,461 OFG Bancorp (Puerto Rico) 621 10,669 One Liberty Properties, Inc. (R) 692 14,788 Pacific Premier Bancorp, Inc. (NON) 668 8,864 PartnerRe, Ltd. 2,187 190,597 People's United Financial, Inc. 32,863 467,312 Peoples Bancorp, Inc. 627 13,142 PHH Corp. (NON) 542 11,312 Piedmont Office Realty Trust, Inc. Class A (R) 7,807 134,124 Popular, Inc. (Puerto Rico) (NON) 493 15,313 Portfolio Recovery Associates, Inc. (NON) 579 30,710 Post Properties, Inc. (R) 2,883 130,398 Prologis, Inc. (R) 6,955 245,094 Protective Life Corp. 474 19,808 Prudential PLC (United Kingdom) 10,433 174,291 PS Business Parks, Inc. (R) 381 27,687 Public Storage (R) 4,365 666,405 Rayonier, Inc. (R) 1,614 89,157 Realty Income Corp. (R) 1,589 62,766 Regency Centers Corp. (R) 3,520 167,376 RenaissanceRe Holdings, Ltd. 1,915 167,371 Republic Bancorp, Inc. Class A 422 11,145 Resona Holdings, Inc. (Japan) 43,200 205,078 Select Income REIT (R) 543 13,211 Senior Housing Properties Trust (R) 655 14,901 Simon Property Group, Inc. (R) 7,034 1,024,361 Skandinaviska Enskilda Banken AB (Sweden) 12,603 129,408 SL Green Realty Corp. (R) 672 58,592 Sovran Self Storage, Inc. (R) 118 7,820 St. Joe Co. (The) (NON) 1,577 30,452 STAG Industrial, Inc. (R) 2,984 59,680 Standard Chartered PLC (United Kingdom) 4,259 95,109 Starwood Property Trust, Inc. (R) 353 8,800 Stewart Information Services Corp. 897 27,439 Sumitomo Mitsui Financial Group, Inc. (Japan) 2,900 128,345 Summit Hotel Properties, Inc. (R) 1,819 17,353 Swedbank AB Class A (Sweden) 6,076 137,521 Symetra Financial Corp. 1,056 18,237 T. Rowe Price Group, Inc. 5,590 392,083 Tanger Factory Outlet Centers (R) 1,400 43,190 Taubman Centers, Inc. (R) 2,452 165,289 Tokyu Land Corp. (Japan) 22,000 202,831 UBS AG (Switzerland) 8,108 157,027 UDR, Inc. (R) 1,349 30,474 Universal Health Realty Income Trust (R) 146 5,856 Validus Holdings, Ltd. 3,928 135,948 Visa, Inc. Class A 3,252 567,214 Vornado Realty Trust (R) 3,689 299,916 WageWorks, Inc. (NON) 381 15,903 Walter Investment Management Corp. (NON) 242 8,879 Washington Banking Co. 745 10,221 Wells Fargo & Co. 4,288 176,151 Westfield Group (Australia) 10,070 98,874 Westpac Banking Corp. (Australia) 5,308 147,172 Wheelock and Co., Ltd. (Hong Kong) 36,000 183,077 Health care (4.5%) Abaxis, Inc. 131 5,515 Abbott Laboratories 7,751 258,341 AbbVie, Inc. 7,902 336,704 ACADIA Pharmaceuticals, Inc. (NON) 503 10,040 Accuray, Inc. (NON) 1,100 7,282 Actelion, Ltd. (Switzerland) 1,841 125,147 Aegerion Pharmaceuticals, Inc. (NON) 73 6,328 Alere, Inc. (NON) 670 20,884 Align Technology, Inc. (NON) 269 11,715 Alkermes PLC (NON) 277 8,795 Amedisys, Inc. (NON) 557 9,074 AmerisourceBergen Corp. 5,185 295,130 Amgen, Inc. 4,066 442,950 AmSurg Corp. (NON) 375 13,984 Array BioPharma, Inc. (NON) 1,230 6,900 AstraZeneca PLC (United Kingdom) 3,358 165,380 athenahealth, Inc. (NON) 56 5,907 Auxilium Pharmaceuticals, Inc. (NON) 610 10,645 Bayer AG (Germany) 2,483 275,790 Becton, Dickinson and Co. 2,039 198,558 Bio-Reference Labs, Inc. (NON) 147 4,253 Biospecifics Technologies Corp. (NON) 151 2,760 Bristol-Myers Squibb Co. 8,981 374,418 C.R. Bard, Inc. 1,819 208,949 Cardinal Health, Inc. 6,640 333,859 Centene Corp. (NON) 101 5,772 Chemed Corp. 452 31,477 Coloplast A/S Class B (Denmark) 3,291 178,711 Computer Programs & Systems, Inc. 90 4,946 Conatus Pharmaceuticals, Inc. (NON) 174 1,582 Conmed Corp. 811 25,214 Cubist Pharmaceuticals, Inc. (NON) 486 30,793 Cyberonics, Inc. (NON) 123 6,257 DexCom, Inc. (NON) 288 7,790 Eli Lilly & Co. 5,490 282,186 Endo Health Solutions, Inc. (NON) 496 20,381 Exact Sciences Corp. (NON) 604 6,988 Gentium SpA ADR (Italy) (NON) 1,411 27,007 GlaxoSmithKline PLC (United Kingdom) 11,205 285,731 Globus Medical, Inc. Class A (NON) 540 9,515 Greatbatch, Inc. (NON) 1,042 35,397 Haemonetics Corp. (NON) 241 9,604 Health Net, Inc. (NON) 389 11,740 HealthSouth Corp. (NON) 847 26,647 Henry Schein, Inc. (NON) 2,027 204,828 Hi-Tech Pharmacal Co., Inc. 171 7,372 Hill-Rom Holdings, Inc. 617 21,064 Hisamitsu Pharmaceutical Co., Inc. (Japan) 2,000 106,794 Incyte Corp., Ltd. (NON) 153 5,185 Insulet Corp. (NON) 372 12,402 Insys Therapeutics, Inc. (NON) 1,172 32,828 Isis Pharmaceuticals, Inc. (NON) 189 4,882 Jazz Pharmaceuticals PLC (NON) 745 65,329 Johnson & Johnson 3,230 279,104 Kindred Healthcare, Inc. (NON) 803 11,804 Lexicon Pharmaceuticals, Inc. (NON) 1,631 4,061 Magellan Health Services, Inc. (NON) 144 8,094 McKesson Corp. 4,075 494,746 MedAssets, Inc. (NON) 1,143 25,626 Medicines Co. (The) (NON) 696 22,001 Merck & Co., Inc. 14,459 683,766 NewLink Genetics Corp. (NON) 257 4,449 Novartis AG (Switzerland) 3,223 235,027 Novo Nordisk A/S Class B (Denmark) 1,746 291,709 NPS Pharmaceuticals, Inc. (NON) 303 7,605 NxStage Medical, Inc. (NON) 549 6,780 Omega Healthcare Investors, Inc. (R) 1,944 55,210 Orion OYJ Class B (Finland) 4,302 99,671 PDL BioPharma, Inc. 1,548 12,291 Perrigo Co. 659 80,101 Pfizer, Inc. 33,736 951,693 Providence Service Corp. (The) (NON) 1,006 27,001 Quest Diagnostics, Inc. 3,294 193,094 Questcor Pharmaceuticals, Inc. 445 29,673 Ramsay Health Care, Ltd. (Australia) 3,447 114,193 Receptos, Inc. (NON) 143 2,265 Repligen Corp. (NON) 573 5,592 Roche Holding AG-Genusschein (Switzerland) 1,941 484,181 Sabra Health Care REIT, Inc. (R) 1,670 36,924 Salix Pharmaceuticals, Ltd. (NON) 105 7,029 Sanofi (France) 2,324 223,268 Santarus, Inc. (NON) 393 8,850 Sequenom, Inc. (NON) 1,869 5,457 Spectrum Pharmaceuticals, Inc. 820 6,281 STAAR Surgical Co. (NON) 1,495 18,972 Steris Corp. 256 10,468 Suzuken Co., Ltd. (Japan) 2,000 61,496 TearLab Corp. (NON) 345 4,533 Trinity Biotech PLC ADR (Ireland) 466 8,868 Triple-S Management Corp. Class B (Puerto Rico) (NON) 340 6,341 United Therapeutics Corp. (NON) 68 4,822 Ventas, Inc. (R) 6,543 407,367 ViroPharma, Inc. (NON) 1,813 54,662 Warner Chilcott PLC Class A 417 8,945 WellCare Health Plans, Inc. (NON) 592 37,693 Technology (5.6%) Acacia Research Corp. 254 5,580 Actuate Corp. (NON) 2,817 19,578 Acxiom Corp. (NON) 1,106 27,517 Analog Devices, Inc. 5,264 243,618 Anixter International, Inc. (NON) 341 28,494 Apple, Inc. 9,905 4,824,230 ASML Holding NV (Netherlands) 1,829 160,291 Aspen Technology, Inc. (NON) 500 16,715 Avago Technologies, Ltd. 5,344 205,797 AVG Technologies NV (Netherlands) (NON) 512 11,095 Bottomline Technologies, Inc. (NON) 184 5,008 Brady Corp. Class A 649 21,417 Brocade Communications Systems, Inc. (NON) 3,510 25,974 CACI International, Inc. Class A (NON) 88 5,931 Calix, Inc. (NON) 448 5,757 Cap Gemini (France) 2,613 143,112 Cavium, Inc. (NON) 146 5,544 Ceva, Inc. (NON) 458 8,304 Cirrus Logic, Inc. (NON) 869 19,553 Commvault Systems, Inc. (NON) 237 19,868 Cornerstone OnDemand, Inc. (NON) 236 12,156 CSG Systems International, Inc. 216 5,085 EnerSys 615 31,537 Entegris, Inc. (NON) 1,614 15,172 Fairchild Semiconductor International, Inc. (NON) 625 7,631 FEI Co. 263 20,588 Gemalto NV (Netherlands) 1,281 147,412 GenMark Diagnostics, Inc. (NON) 1,642 18,883 Google, Inc. Class A (NON) 807 683,448 Harris Corp. 1,906 107,937 Honeywell International, Inc. 6,987 555,956 IBM Corp. 5,504 1,003,214 Infoblox, Inc. (NON) 355 12,390 Integrated Silicon Solutions, Inc. (NON) 1,842 19,175 IntraLinks Holdings, Inc. (NON) 1,535 12,004 Intuit, Inc. 5,509 349,987 Ixia (NON) 187 2,715 Keyence Corp. (Japan) 500 164,395 Konica Minolta Holdings, Inc. (Japan) 15,500 126,830 L-3 Communications Holdings, Inc. 1,263 114,087 Lexmark International, Inc. Class A 331 11,307 Linear Technology Corp. 5,339 204,644 Magnachip Semiconductor Corp. (South Korea) (NON) 896 18,323 Manhattan Associates, Inc. (NON) 251 21,963 Maxim Integrated Products, Inc. 6,472 180,213 Mellanox Technologies, Ltd. (Israel) (NON) 210 8,278 Mentor Graphics Corp. 1,373 30,426 Microsemi Corp. (NON) 373 9,601 Microsoft Corp. 9,621 321,341 Motorola Solutions, Inc. 4,470 250,365 MTS Systems Corp. 134 8,063 Netscout Systems, Inc. (NON) 480 11,923 NIC, Inc. 394 8,770 Nomura Research Institute, Ltd. (Japan) 3,500 108,789 NTT Data Corp. (Japan) 26 92,432 Omnivision Technologies, Inc. (NON) 1,048 16,192 Omron Corp. (Japan) 5,600 174,378 Oracle Corp. Japan (Japan) 2,800 114,078 Perficient, Inc. (NON) 849 13,694 Photronics, Inc. (NON) 1,536 11,182 Plantronics, Inc. 119 5,141 Polycom, Inc. (NON) 862 8,560 Procera Networks, Inc. (NON) 603 7,809 PTC, Inc. (NON) 436 11,367 QLIK Technologies, Inc. (NON) 241 7,902 Quantum Corp. (NON) 7,988 11,503 RF Micro Devices, Inc. (NON) 4,941 24,507 Rovi Corp. (NON) 800 14,344 Safeguard Scientifics, Inc. (NON) 621 9,029 SAP AG (Germany) 1,099 81,238 SciQuest, Inc. (NON) 260 5,408 Semtech Corp. (NON) 381 11,323 Silicon Graphics International Corp. (NON) 418 6,161 Silicon Image, Inc. (NON) 2,356 12,770 SoftBank Corp. (Japan) 3,200 199,707 Sparton Corp. (NON) 531 9,967 SS&C Technologies Holdings, Inc. (NON) 447 15,819 Synaptics, Inc. (NON) 438 16,933 Tech Data Corp. (NON) 323 15,879 Texas Instruments, Inc. 12,035 459,737 Tyler Technologies, Inc. (NON) 256 18,916 Ultimate Software Group, Inc. (NON) 212 29,725 Ultra Clean Holdings, Inc. (NON) 1,471 9,782 Unisys Corp. (NON) 617 15,524 Verint Systems, Inc. (NON) 309 10,243 Xilinx, Inc. 5,615 243,803 XO Group, Inc. (NON) 980 11,721 Zynga, Inc. Class A (NON) 1,660 4,698 Transportation (0.8%) Aegean Marine Petroleum Network, Inc. (Greece) 2,482 22,710 C.H. Robinson Worldwide, Inc. 2,005 114,024 Central Japan Railway Co. (Japan) 2,100 239,250 ComfortDelgro Corp., Ltd. (Singapore) 71,000 102,241 Con-way, Inc. 855 35,568 Copa Holdings SA Class A (Panama) 551 72,060 Hawaiian Holdings, Inc. (NON) 1,606 11,242 International Consolidated Airlines Group SA (Spain) (NON) 30,678 136,193 J. B. Hunt Transport Services, Inc. 1,283 92,376 Quality Distribution, Inc. (NON) 1,604 14,709 SkyWest, Inc. 908 11,704 Southwest Airlines Co. 9,778 125,256 Spirit Airlines, Inc. (NON) 663 20,666 Swift Transportation Co. (NON) 1,913 34,357 United Parcel Service, Inc. Class B 6,462 553,018 Universal Truckload Services, Inc. 620 15,624 US Airways Group, Inc. (NON) 1,587 25,646 Yamato Transport Co., Ltd. (Japan) 5,100 109,203 Utilities and power (1.0%) Chubu Electric Power Co., Inc. (Japan) 2,800 34,826 Consolidated Edison, Inc. 6,382 358,860 DTE Energy Co. 5,146 344,113 Enel SpA (Italy) 35,588 117,681 GDF Suez (France) 6,408 138,894 Kansai Electric Power, Inc. (Japan) (NON) 19,700 219,938 Kinder Morgan, Inc. 4,826 183,050 Pinnacle West Capital Corp. 3,102 168,346 Red Electrica Corporacion SA (Spain) 3,154 163,592 SCANA Corp. 4,152 199,794 United Utilities Group PLC (United Kingdom) 11,904 125,167 Total common stocks (cost $73,641,032) CORPORATE BONDS AND NOTES (6.9%) (a) Principal amount Value Basic materials (0.8%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) $13,000 $13,711 ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) 50,000 59,246 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 25,000 23,000 Ashland, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 40,000 37,400 Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 25,000 23,375 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 55,000 59,538 Axiall Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 5,000 4,638 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 35,000 36,138 Boise Cascade Co. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 15,000 15,488 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 25,000 23,156 Eagle Spinco, Inc. 144A company guaranty sr. unsec. notes 4 5/8s, 2021 5,000 4,700 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 15,000 14,325 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 15,000 15,863 FQM Akubra, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) 10,000 10,025 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 4 3/4s, 2021 55,000 52,800 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 70,000 82,950 HD Supply, Inc. 144A sr. unsec. notes 7 1/2s, 2020 50,000 52,250 Hexion U.S. Finance Corp. 144A sr. notes 6 5/8s, 2020 15,000 14,813 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 40,000 39,600 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 100,000 110,500 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 50,000 47,625 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 45,000 38,925 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 90,000 100,688 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 60,000 64,650 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 200,000 226,816 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 15,000 14,400 NOVA Chemicals Corp. 144A sr. notes 5 1/4s, 2023 (Canada) 20,000 19,862 Nufarm Australia, Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 15,000 15,188 PolyOne Corp. 144A sr. unsec. notes 5 1/4s, 2023 35,000 33,513 PQ Corp. 144A sr. notes 8 3/4s, 2018 35,000 36,838 Ryerson, Inc./Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 30,000 31,125 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 45,000 47,475 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 40,000 38,100 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 5,000 4,750 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 65,000 72,963 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 70,000 66,850 USG Corp. sr. unsec. notes 9 3/4s, 2018 45,000 51,863 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 40,000 38,800 Weyerhaeuser Co. sr. unsec. unsub. debs. 7 1/8s, 2023 (R) 35,000 40,705 Capital goods (0.5%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 100,000 105,500 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 10,000 11,000 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 (PIK) 75,000 79,125 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 35,000 34,475 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 95,000 102,600 Crown Americas LLC/Crown Americas Capital Corp. IV 144A company guaranty sr. unsec. notes 4 1/2s, 2023 75,000 69,375 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 50,000 50,750 Exide Technologies sr. notes 8 5/8s, 2018 (In default) (NON) 60,000 41,400 GrafTech International, Ltd. company guaranty sr. unsec. notes 6 3/8s, 2020 60,000 60,000 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 15,000 18,621 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 25,000 24,688 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 60,000 55,275 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 75,000 77,438 Renaissance Acquisition Corp. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2021 10,000 9,775 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 25,000 24,781 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 55,000 58,988 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 90,000 93,825 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 80,000 80,400 TransDigm, Inc. 144A sr. unsec. sub. notes 7 1/2s, 2021 15,000 15,863 Triumph Group, Inc. unsec. sub. FRN notes 4 7/8s, 2021 50,000 49,000 Communication services (1.1%) CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 155,000 141,438 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 20,000 17,950 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 15,000 14,700 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 8 3/8s, 2020 10,000 10,575 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 35,000 33,075 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 100,000 105,250 CyrusOne LP/CyrusOne Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2022 15,000 15,075 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 120,000 132,900 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 20,000 19,550 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 315,000 340,200 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 20,000 19,950 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 115,000 120,175 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 155,000 159,650 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 80,000 79,400 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 75,000 74,813 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 11 3/8s, 2019 (Luxembourg) 20,000 21,500 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 55,000 51,838 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 30,000 27,975 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) CAD 295,000 298,977 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 $330,000 340,725 T-Mobile USA, Inc. 144A sr. unsec. notes 5 1/4s, 2018 25,000 25,250 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 220,000 235,950 Windstream Corp. company guaranty sr. unsec. notes 6 3/8s, 2023 25,000 22,594 Consumer cyclicals (1.5%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 170,000 194,225 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 7 1/4s, 2023 25,000 25,250 Bon-Ton Department Stores, Inc. (The) 144A notes 8s, 2021 25,000 24,188 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 80,000 81,800 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 35,000 34,482 Burlington Holdings, LLC/Burlington Holding Finance, Inc. 144A sr. unsec. notes 9s, 2018 (PIK) 20,000 20,450 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 165,000 169,950 Caesars Escrow Corp. sr. unsec. unsub. FRN notes 9s, 2020 220,000 211,200 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 35,000 33,425 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 10,000 9,200 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty sr. notes 7 5/8s, 2016 80,000 84,500 Clear Channel Communications, Inc. company guaranty sr. unsec. unsub. notes 9s, 2019 30,000 28,875 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 75,000 75,188 CST Brands, Inc. 144A company guaranty sr. unsec. notes 5s, 2023 80,000 76,000 D.R. Horton, Inc. company guaranty sr. unsec. FRN notes 5 3/4s, 2023 15,000 14,775 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 65,000 67,113 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 (R) 15,000 13,950 Gannett Co., Inc. 144A sr. unsec. FRN notes 5 1/8s, 2020 35,000 34,475 General Motors Financial Co., Inc. 144A sr. unsec. notes 4 1/4s, 2023 25,000 22,500 Gibson Brands, Inc. 144A sr. unsec. notes 8 7/8s, 2018 40,000 40,900 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 30,000 31,650 Griffey Intermediate, Inc. / Griffey Finance Sub LLC 144A sr. notes 7s, 2020 55,000 48,538 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 70,000 71,575 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 45,000 49,950 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 35,000 32,375 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 20,000 20,600 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 5,000 5,388 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 25,000 26,438 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 55,000 58,438 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 50,000 50,375 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 45,000 46,913 Lennar Corp. 144A company guaranty sr. unsec. notes 5s, 2022 15,000 13,763 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 50,000 49,125 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 45,000 49,613 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 25,000 25,500 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 125,000 140,313 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 10,000 10,150 Michaels FinCo Holdings, LLC/Michaels FinCo, Inc. 144A sr. unsec. notes 7 1/2s, 2018 (PIK) 50,000 50,125 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 95,000 100,225 Navistar International Corp. sr. notes 8 1/4s, 2021 80,000 79,600 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 60,000 61,050 Neiman-Marcus Group, Inc. (The) company guaranty sr. notes 7 1/8s, 2028 80,000 80,000 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 (PIK) 50,000 51,250 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 20,000 19,000 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 80,000 87,600 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 (PIK) 25,000 25,438 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 6s, 2035 90,000 78,525 Quiksilver, Inc./QS Wholesale, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 5,000 5,125 Quiksilver, Inc./QS Wholesale, Inc. 144A sr. unsec. notes 10s, 2020 5,000 5,063 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 175,000 190,313 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 25,000 23,438 Rent-A-Center, Inc. 144A sr. unsec. notes 4 3/4s, 2021 40,000 37,100 RSI Home Products, Inc. 144A company guaranty notes 6 7/8s, 2018 30,000 30,825 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 10,000 10,725 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 25,000 23,688 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 15,000 14,813 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 50,000 47,250 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 5,000 5,163 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 25,000 25,063 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 15,000 14,250 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 25,000 23,688 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 105,000 109,725 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 15,000 14,363 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 30,000 32,475 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 55,000 59,606 Consumer staples (0.3%) Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 25,000 23,281 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 35,000 32,550 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 70,000 75,250 Claire's Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 20,000 20,000 Claire's Stores, Inc. 144A sr. notes 9s, 2019 30,000 33,413 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 15,000 13,725 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 15,000 14,100 Corrections Corp. of America sr. unsec. FRN notes 4 5/8s, 2023 ( R ) 20,000 18,600 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 80,000 75,600 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 25,000 25,438 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 20,000 20,525 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 30,000 31,725 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 15,000 15,975 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 50,000 53,438 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 5,000 5,275 Post Holdings, Inc. 144A sr. unsec. unsub. notes 7 3/8s, 2022 5,000 5,275 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 75,000 71,438 Sun Merger Sub, Inc. 144A company guaranty sr. unsec. sub. notes 5 7/8s, 2021 15,000 14,925 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 1/4s, 2018 10,000 10,000 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 20,000 21,500 Wells Enterprises, Inc. 144A sr. notes 6 3/4s, 2020 15,000 15,413 Energy (0.6%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 85,000 78,944 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 73,000 73,913 Atlas Pipeline Partners LP / Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 15,000 15,075 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 75,000 81,563 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 20,000 19,900 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 20,000 19,400 Continental Resources, Inc. company guaranty sr. unsec. notes 4 1/2s, 2023 25,000 24,563 CrownRock LP/CrownRock Finance, Inc. 144A sr. unsec. notes 7 1/8s, 2021 30,000 29,700 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 85,000 83,300 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 55,000 58,713 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 70,000 73,150 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 15,000 15,488 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 150,000 150,375 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 25,000 26,563 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 25,000 25,938 Kodiak Oil & Gas Corp. 144A sr. unsec. unsub. notes 5 1/2s, 2022 15,000 14,475 Linn Energy LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 6 1/4s, 2019 90,000 82,800 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 60,000 59,700 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 90,000 91,350 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 50,000 51,967 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 55,000 52,938 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 25,000 24,125 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 20,000 20,100 Samson Investment Co. 144A sr. unsec. notes 10 1/4s, 2020 110,000 114,950 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 15,000 14,925 Seven Generations Energy Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 25,000 25,743 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 40,000 42,500 Financials (0.6%) Air Lease Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2020 30,000 29,775 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 230,000 246,625 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 185,000 216,913 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 30,000 27,825 CIT Group, Inc. company guaranty sr. notes 5s, 2023 35,000 32,638 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 155,000 158,875 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 100,000 105,000 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB bonds 6.071s, perpetual maturity (Jersey) 20,000 19,275 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A unsec. sub. notes 6s, 2020 40,000 39,800 International Lease Finance Corp. sr. unsec. unsub. notes 4 5/8s, 2021 25,000 23,000 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 30,000 32,325 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 35,000 35,700 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 30,000 29,100 Nationstar Mortgage, LLC/Nationstar Capital Corp. FRN notes 6 1/2s, 2018 10,000 10,075 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 135,000 132,638 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 25,000 24,625 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 75,000 75,938 Springleaf Finance Corp. 144A sr. unsec. notes 6s, 2020 30,000 27,825 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 30,000 30,825 Health care (0.5%) Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 60,000 59,700 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 65,000 65,650 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 25,000 25,625 Envision Healthcare Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 70,000 75,688 HCA, Inc. sr. notes 6 1/2s, 2020 210,000 226,013 Healthcare Technology Intermediate, Inc. 144A sr. unsec. notes 7 3/8s, 2018 (PIK) 40,000 40,550 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 55,000 57,613 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 20,000 20,525 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 20,000 21,200 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 125,000 137,344 MPH Intermediate Holding Co. 2 144A sr. unsec. notes 8 3/8s, 2018 (PIK) 35,000 35,700 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 25,000 24,281 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 85,000 87,975 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 100,000 105,750 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 1/2s, 2021 15,000 13,800 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 3/8s, 2021 55,000 49,913 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 90,000 95,400 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 5,000 5,075 VPII Escrow Corp. 144A sr. unsec. notes 6 3/4s, 2018 (Canada) 70,000 74,113 Technology (0.5%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 25,000 25,250 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 15,000 11,588 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 300,000 274,500 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 85,000 95,413 Ceridian Corp. 144A sr. unsec. notes 11s, 2021 35,000 40,338 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 215,000 219,838 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 45,000 46,125 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 50,000 46,750 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 125,000 135,000 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 50,000 58,000 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 60,000 59,550 SunGard Data Systems, Inc. unsec. sub. notes 6 5/8s, 2019 30,000 30,450 Transportation (0.1%) Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 100,000 110,500 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 50,000 49,375 Utilities and power (0.4%) AES Corp. (VA) sr. unsec. notes 8s, 2020 170,000 192,950 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 25,000 22,938 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 25,000 26,344 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 12 1/4s, 2022 60,000 66,750 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 195,000 204,994 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 (PIK) 31,286 31,990 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 100,000 105,000 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 115,000 123,625 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 30,000 28,950 Regency Energy Partners 144A company guaranty sr. unsec. notes 4 1/2s, 2023 55,000 49,088 Total corporate bonds and notes (cost $15,050,775) COMMODITY LINKED NOTES (5.1%) (a)(CLN) Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes, 1-month USD LIBOR less 0.16%, 2014 (Indexed to the S&P GSCI Total Return Index multiplied by 3) (United Kingdom) $3,350,000 $4,051,155 UBS AG/London 144A sr. notes, 1-month LIBOR less 0.10%, 2014 (Indexed to the S&P GSCI TR Index multiplied by 3) (Jersey) 4,700,000 5,201,975 UBS AG/London 144A sr. notes, 1-month LIBOR less 0.10%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (Jersey) 724,000 679,850 Deutsche Bank AG/London 144A sr. unsec. notes, 1-month USD LIBOR less 0.16%, 2014 (Indexed to the DB Commodity Booster OYE Benchmark TR Index multiplied by 3) (United Kingdom) 929,000 955,755 Total commodity linked notes (cost $9,703,000) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (4.3%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.4%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, September 1, 2043 $1,000,000 $970,078 U.S. Government Agency Mortgage Obligations (3.9%) Federal National Mortgage Association Pass-Through Certificates 6s, TBA, September 1, 2043 2,000,000 2,188,750 4s, TBA, October 1, 2043 2,000,000 2,060,234 4s, TBA, September 1, 2043 3,000,000 3,099,141 3 1/2s, TBA, September 1, 2028 1,000,000 1,045,703 Total U.S. government and agency mortgage obligations (cost $9,377,970) U.S. TREASURY OBLIGATIONS (0.5%) (a) Principal amount Value U.S. Treasury Inflation Protected Securities 2s, January 15, 2014 (i) $120,026 $121,473 U.S. Treasury Notes 2 1/8s, August 15, 2012 (i) 491,000 480,242 1/4s, June 30, 2014 (i) 312,000 312,429 1 1/4s, April 15, 2014 (i) 169,000 170,989 1/4s, September 15, 2015 (i) 61,000 60,875 Total U.S. treasury obligations (cost $1,146,008) MORTGAGE-BACKED SECURITIES (2.0%) (a) Principal amount Value Banc of America Commercial Mortgage Trust FRB Ser. 07-3, Class A3, 5.797s, 2049 $46,000 $46,131 FRB Ser. 05-1, Class AJ, 5.465s, 2042 325,000 339,468 Ser. 06-5, Class A2, 5.317s, 2047 52,687 53,050 Ser. 05-4, Class B, 5.118s, 2045 212,000 210,410 Bear Stearns Commercial Mortgage Securities, Inc. Ser. 03-T12, Class A4, 4.68s, 2039 39,743 39,831 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class AJ, 5.939s, 2049 175,000 179,061 Comm Mortgage Trust 144A FRB Ser. 12-LC4, Class D, 5.824s, 2044 100,000 103,370 Commercial Mortgage Trust Pass-Through Cerficiates, FRB Ser. 04-LB3A, Class E, 5.521s, 2037 200,000 201,900 Commercial Mortgage Trust 144A FRB Ser. 13-LC6, Class D, 4.434s, 2046 226,000 183,640 FRB Ser. 13-CR6, Class D, 4.316s, 2046 220,000 175,948 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 192,000 191,705 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class D, 4.986s, 2042 44,000 43,614 GS Mortgage Securities Trust 144A Ser. 10-C1, Class D, 6 1/8s, 2043 158,403 170,749 FRB Ser. 12-GC6, Class D, 5.826s, 2045 (F) 193,000 182,786 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 06-LDP7, Class B, 6.056s, 2045 118,000 100,277 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 10-C1, Class D, 6.523s, 2043 142,000 146,096 FRB Ser. 11-C3, Class E, 5.725s, 2046 (F) 190,000 192,917 LB-UBS Commercial Mortgage Trust FRB Ser. 07-C6, Class A4, 5.858s, 2040 163,000 178,273 Ser. 06-C6, Class E, 5.541s, 2039 125,000 112,896 Ser. 06-C6, Class D, 5.502s, 2039 125,000 116,075 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 129,000 122,550 Morgan Stanley Capital I Trust FRB Ser. 07-T27, Class AJ, 5.816s, 2042 (F) 150,000 162,733 FRB Ser. 06-HQ8, Class D, 5.677s, 2044 125,000 114,967 Ser. 04-T13, Class A4, 4.66s, 2045 (F) 33,109 33,442 UBS-Barclays Commercial Mortgage Trust Ser. 13-C6, Class AS, 3.469s, 2046 306,000 288,221 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class C, 5.123s, 2049 (F) 50,000 50,102 FRB Ser. 12-C3, Class D, 5.123s, 2049 146,000 133,422 Ser. 13-C6, Class D, 4 1/2s, 2046 (F) 231,000 190,166 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 12-C6, Class D, 5.748s, 2045 193,000 178,284 Total mortgage-backed securities (cost $4,499,905) PURCHASED EQUITY OPTIONS OUTSTANDING (0.5%) (a) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Aug-14/$145.00 45,287 $266,740 SPDR S&P rust (Put) Jul-14/147.00 45,281 269,875 SPDR S&P rust (Put) Jun-14/138.00 45,281 166,181 SPDR S&P rust (Put) May-14/145.00 45,281 194,271 SPDR S&P rust (Put) Apr-14/133.00 45,281 92,563 SPDR S&P rust (Put) Mar-14/130.00 45,281 65,634 Total purchased equity options outstanding (cost $1,024,344) INVESTMENT COMPANIES (0.1%) (a) Shares Value Ares Capital Corp. 7,738 $136,034 Total investment companies (cost $136,283) PREFERRED STOCKS (—%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 75 $70,177 M/I Homes, Inc. $2.438 pfd. 1,230 31,033 Total preferred stocks (cost $98,200) CONVERTIBLE BONDS AND NOTES (—%) (a) Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) $35,000 $41,803 Total convertible bonds and notes (cost $38,207) CONVERTIBLE PREFERRED STOCKS (—%) (a) Shares Value EPR Properties Ser. C, $1.44 cv. pfd. 1,550 $33,228 Total convertible preferred stocks (cost $34,286) SHORT-TERM INVESTMENTS (52.4%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.05% (AFF) 11,166,000 $11,166,000 Putnam Short Term Investment Fund 0.07% (AFF) 44,712,179 44,712,179 SSgA Prime Money Market Fund 0.01% (P) 8,990,000 8,990,000 U.S. Treasury Bills with an effective yield of 0.16%, November 14, 2013 (SEG) $5,000,000 4,999,824 U.S. Treasury Bills with an effective yield of 0.14%, August 21, 2014 (SEGSF)(SEGCCS) 8,000,000 7,990,616 U.S. Treasury Bills with an effective yield of 0.14%, January 9, 2014 (SEG) (SEGSF)(SEGCCS) 16,000,000 15,997,985 U.S. Treasury Bills with an effective yield of 0.14%, December 12, 2013 (SEG)(SEGCCS) 3,500,000 3,499,778 U.S. Treasury Bills with an effective yield of 0.13%, September 19, 2013 3,650,000 3,649,763 U.S. Treasury Bills with an effective yield of 0.08%, February 6, 2014 (SEG) (SEGSF)(SEGCCS) 2,500,000 2,499,566 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.17%, October 17, 2013 9,140,000 9,138,260 U.S. Treasury Bills zero % October 17, 2013 (i) 282,000 282,000 Total short-term investments (cost $112,915,269) TOTAL INVESTMENTS Total investments (cost $227,665,279) (b) FORWARD CURRENCY CONTRACTS at 8/31/13 (aggregate face value $95,390,192) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/18/13 $657,252 $675,598 $(18,346) Australian Dollar Sell 10/18/13 657,252 667,658 10,406 British Pound Buy 9/18/13 255,828 255,742 86 British Pound Sell 9/18/13 255,828 253,060 (2,768) Euro Buy 9/18/13 2,999,358 2,987,004 12,354 Euro Sell 9/18/13 2,999,358 3,004,563 5,205 Singapore Dollar Sell 11/20/13 582,051 581,668 (383) Swiss Franc Sell 9/18/13 338,904 338,927 23 Barclays Bank PLC Australian Dollar Sell 10/18/13 517,033 537,599 20,566 British Pound Buy 9/18/13 1,047,174 1,046,502 672 British Pound Sell 9/18/13 1,047,174 1,039,316 (7,858) Canadian Dollar Sell 10/18/13 284,507 289,623 5,116 Euro Buy 9/18/13 975,291 954,675 20,616 Hong Kong Dollar Sell 11/20/13 170,471 170,473 2 Japanese Yen Buy 11/20/13 2,597,729 2,575,004 22,725 Japanese Yen Sell 11/20/13 2,597,729 2,595,795 (1,934) Mexican Peso Buy 10/18/13 144,961 145,519 (558) Mexican Peso Sell 10/18/13 144,447 147,672 3,225 Norwegian Krone Sell 9/18/13 322,243 351,583 29,340 Polish Zloty Buy 9/18/13 334,953 334,659 294 Polish Zloty Sell 9/18/13 334,953 333,064 (1,889) Singapore Dollar Sell 11/20/13 716,666 716,254 (412) Swedish Krona Sell 9/18/13 41,316 34,665 (6,651) Swiss Franc Sell 9/18/13 352,985 346,300 (6,685) Citibank, N.A. Australian Dollar Sell 10/18/13 330,046 333,052 3,006 British Pound Buy 9/18/13 717,279 717,621 (342) British Pound Sell 9/18/13 717,279 714,618 (2,661) Canadian Dollar Sell 10/18/13 716,010 717,341 1,331 Danish Krone Buy 9/18/13 3,881 3,844 37 Euro Buy 9/18/13 559,480 535,733 23,747 Japanese Yen Buy 11/20/13 339,605 344,781 (5,176) Japanese Yen Sell 11/20/13 339,605 338,732 (873) Swedish Krona Buy 9/18/13 447,399 451,357 (3,958) Swedish Krona Sell 9/18/13 447,399 442,762 (4,637) Swiss Franc Sell 9/18/13 675,229 665,113 (10,116) Turkish Lira Sell 9/18/13 245 2,286 2,041 Credit Suisse International Australian Dollar Sell 10/18/13 712,364 733,498 21,134 British Pound Buy 9/18/13 465,944 461,066 4,878 British Pound Sell 9/18/13 465,944 452,065 (13,879) Canadian Dollar Buy 10/18/13 39,736 33,612 6,124 Czech Koruna Sell 9/18/13 207,906 206,503 (1,403) Euro Buy 9/18/13 795,935 774,819 21,116 Japanese Yen Buy 11/20/13 1,475,484 1,464,187 11,297 Mexican Peso Buy 10/18/13 196,035 202,359 (6,324) New Zealand Dollar Buy 10/18/13 1,387 1,397 (10) Norwegian Krone Sell 9/18/13 154,581 137,743 (16,838) Polish Zloty Buy 9/18/13 334,953 334,704 249 Polish Zloty Sell 9/18/13 334,953 332,752 (2,201) South African Rand Buy 10/18/13 2,029 1,646 383 Swedish Krona Buy 9/18/13 321,897 305,548 16,349 Swiss Franc Sell 9/18/13 168,753 149,466 (19,287) Turkish Lira Buy 9/18/13 109,660 115,993 (6,333) Turkish Lira Sell 9/18/13 109,660 116,297 6,637 Deutsche Bank AG Australian Dollar Sell 10/18/13 342,204 323,026 (19,178) British Pound Sell 9/18/13 33,935 43,242 9,307 Canadian Dollar Buy 10/18/13 410,164 410,880 (716) Canadian Dollar Sell 10/18/13 410,164 416,095 5,931 Euro Buy 9/18/13 2,245,190 2,217,364 27,826 Euro Sell 9/18/13 2,236,202 2,233,960 (2,242) Norwegian Krone Buy 9/18/13 321,916 331,128 (9,212) Norwegian Krone Sell 9/18/13 321,916 325,307 3,391 Polish Zloty Buy 9/18/13 118,710 116,536 2,174 Polish Zloty Sell 9/18/13 118,710 117,364 (1,346) Swedish Krona Buy 9/18/13 80,927 81,633 (706) Swedish Krona Sell 9/18/13 80,927 79,146 (1,781) Swiss Franc Sell 9/18/13 347,287 317,511 (29,776) Goldman Sachs International British Pound Sell 9/18/13 326,022 326,108 86 Canadian Dollar Sell 10/18/13 204,750 211,969 7,219 Euro Buy 9/18/13 325,405 340,864 (15,459) Japanese Yen Buy 11/20/13 225,286 224,717 569 Japanese Yen Sell 11/20/13 225,286 222,625 (2,661) Norwegian Krone Buy 9/18/13 79,258 79,750 (492) Norwegian Krone Sell 9/18/13 79,258 83,112 3,854 HSBC Bank USA, National Association Australian Dollar Buy 10/18/13 1,135,593 1,156,072 (20,479) Australian Dollar Sell 10/18/13 1,135,593 1,170,623 35,030 British Pound Buy 9/18/13 958,231 944,968 13,263 British Pound Sell 9/18/13 958,231 951,415 (6,816) Canadian Dollar Sell 10/18/13 548,529 549,730 1,201 Chinese Yuan (offshore) Sell 11/20/13 613,286 610,563 (2,723) Euro Buy 9/18/13 245,573 245,394 179 Japanese Yen Buy 11/20/13 2,250,381 2,229,820 20,561 Japanese Yen Sell 11/20/13 2,250,381 2,251,699 1,318 Norwegian Krone Buy 9/18/13 682,375 701,735 (19,360) Norwegian Krone Sell 9/18/13 682,375 703,764 21,389 Polish Zloty Buy 9/18/13 110,610 111,325 (715) Polish Zloty Sell 9/18/13 110,610 110,228 (382) Swedish Krona Buy 9/18/13 321,898 330,752 (8,854) JPMorgan Chase Bank N.A. Australian Dollar Sell 10/18/13 51,650 66,810 15,160 Brazilian Real Buy 10/18/13 3,651 2,860 791 British Pound Sell 9/18/13 2,249,611 2,235,984 (13,627) Canadian Dollar Buy 10/18/13 39,736 29,246 10,490 Czech Koruna Sell 9/18/13 207,906 206,161 (1,745) Euro Buy 9/18/13 4,935,267 4,919,366 15,901 Euro Sell 9/18/13 4,935,267 4,937,472 2,205 Japanese Yen Buy 11/20/13 1,199,325 1,188,616 10,709 Japanese Yen Sell 11/20/13 1,199,325 1,195,070 (4,255) Malaysian Ringgit Sell 11/20/13 800,020 800,245 225 Mexican Peso Buy 10/18/13 146,236 149,362 (3,126) Norwegian Krone Sell 9/18/13 329,527 326,475 (3,052) Polish Zloty Buy 9/18/13 113,732 111,931 1,801 Polish Zloty Sell 9/18/13 113,732 112,360 (1,372) Russian Ruble Buy 9/18/13 113,061 115,051 (1,990) Russian Ruble Sell 9/18/13 113,061 113,562 501 Singapore Dollar Sell 11/20/13 706,630 706,143 (487) South African Rand Buy 10/18/13 2,009 1,574 435 Swedish Krona Buy 9/18/13 450,747 454,742 (3,995) Swedish Krona Sell 9/18/13 450,747 453,643 2,896 Swiss Franc Sell 9/18/13 1,545,222 1,530,212 (15,010) Royal Bank of Scotland PLC (The) Australian Dollar Sell 10/18/13 13,933 9,822 (4,111) British Pound Buy 9/18/13 698,374 697,091 1,283 British Pound Sell 9/18/13 698,374 691,181 (7,193) Euro Buy 9/18/13 685,571 690,864 (5,293) Euro Sell 9/18/13 685,571 684,085 (1,486) Japanese Yen Buy 11/20/13 339,605 344,853 (5,248) Japanese Yen Sell 11/20/13 339,605 338,403 (1,202) State Street Bank and Trust Co. Australian Dollar Sell 10/18/13 61,767 34,265 (27,502) Brazilian Real Buy 10/18/13 3,651 2,461 1,190 British Pound Buy 9/18/13 1,351,037 1,346,702 4,335 British Pound Sell 9/18/13 1,351,037 1,344,546 (6,491) Canadian Dollar Sell 10/18/13 812,932 822,431 9,499 Czech Koruna Sell 9/18/13 207,906 206,203 (1,703) Euro Buy 9/18/13 257,998 260,195 (2,197) Israeli Shekel Buy 10/18/13 7,206 7,191 15 Japanese Yen Buy 11/20/13 36,170 31,738 4,432 Mexican Peso Buy 10/18/13 196,035 202,375 (6,340) Norwegian Krone Sell 9/18/13 30,524 33,074 2,550 Polish Zloty Buy 9/18/13 113,052 111,756 1,296 Polish Zloty Sell 9/18/13 113,052 110,975 (2,077) Singapore Dollar Sell 11/20/13 743,009 742,729 (280) Swedish Krona Sell 9/18/13 41,331 41,728 397 Swiss Franc Sell 9/18/13 352,877 341,346 (11,531) UBS AG Australian Dollar Sell 10/18/13 722,658 750,555 27,897 British Pound Buy 9/18/13 891,601 884,940 6,661 British Pound Sell 9/18/13 891,601 883,317 (8,284) Canadian Dollar Sell 10/18/13 286,594 283,328 (3,266) Euro Buy 9/18/13 1,818,806 1,805,300 13,506 Japanese Yen Buy 11/20/13 1,277,372 1,262,485 14,887 Japanese Yen Sell 11/20/13 1,277,372 1,274,105 (3,267) Mexican Peso Buy 10/18/13 145,736 151,313 (5,577) New Zealand Dollar Buy 10/18/13 17,951 13,680 4,271 Norwegian Krone Sell 9/18/13 55,251 42,692 (12,559) Polish Zloty Buy 9/18/13 221,220 222,651 (1,431) Polish Zloty Sell 9/18/13 221,220 220,689 (531) Russian Ruble Buy 9/18/13 107,269 109,250 (1,981) Russian Ruble Sell 9/18/13 107,269 107,784 515 Singapore Dollar Sell 11/20/13 794,519 794,157 (362) Swedish Krona Sell 9/18/13 15,914 16,046 132 Swiss Franc Sell 9/18/13 675,228 664,800 (10,428) WestPac Banking Corp. Australian Dollar Sell 10/18/13 35,232 8,691 (26,541) British Pound Buy 9/18/13 306,962 296,256 10,706 Euro Buy 9/18/13 323,819 314,901 8,918 Japanese Yen Buy 11/20/13 2,250,381 2,232,837 17,544 Japanese Yen Sell 11/20/13 2,250,381 2,253,273 2,892 Total FUTURES CONTRACTS OUTSTANDING at 8/31/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro STOXX 50 Index (Short) 55 $1,982,277 Sep-13 $(16,537) Euro-Bobl 5 yr (Long) 53 8,760,834 Sep-13 (79,368) Euro-Bund 10 yr (Long) 42 7,807,938 Sep-13 (144,377) Euro-Buxl 30yr Bond (Long) 16 2,648,798 Sep-13 (111,279) Euro-Schatz 2 yr (Long) 17 2,479,799 Sep-13 (3,303) FTSE 100 Index (Short) 20 1,986,096 Sep-13 (22,071) Japanese Government Bond 10 yr (Long) 19 27,933,493 Sep-13 220,822 MSCI EAFE Index Mini (Short) 62 5,244,270 Sep-13 (31,653) NASDAQ 100 Index E-Mini (Short) 56 3,442,320 Sep-13 (177,744) S&P 500 Index E-Mini (Long) 56 4,567,640 Sep-13 89,011 U.K. Gilt 10 yr (Long) 25 4,238,431 Dec-13 (5,099) U.S. Treasury Bond 30 yr (Long) 7 923,344 Dec-13 10,541 U.S. Treasury Note 10 yr (Long) 24 2,982,750 Dec-13 15,142 U.S. Treasury Note 10 yr (Short) 191 23,737,719 Dec-13 (122,722) U.S. Treasury Note 5 yr (Long) 66 7,898,859 Dec-13 23,312 U.S. Treasury Note 2 yr (Long) 19 4,175,250 Dec-13 2,042 Total WRITTEN EQUITY OPTIONS OUTSTANDING at 8/31/13 (premiums $96,318) (Unaudited) Expiration Contract date/strike price amount Value S&P 500 Index (Call) Sep-13/$1,720.00 13,580 $10,516 SPDR S&P rust (Call) Sep-13/169.00 64,142 35,920 SPDR S&P rust (Call) Sep-13/170.00 64,142 23,733 Total TBA SALE COMMITMENTS OUTSTANDING at 8/31/13 (proceeds receivable $2,061,406) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4s, September 1, 2043 $2,000,000 9/12/13 $2,066,094 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 8/31/13 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $361,000 (E) $(43) 9/18/23 3 month USD-LIBOR-BBA 2.20% $(25,100) Barclays Bank PLC 2,804,000 (E) (276) 9/18/15 0.45% 3 month USD-LIBOR-BBA 6,958 3,146,000 (E) 5,383 9/18/23 3 month USD-LIBOR-BBA 2.20% (212,981) Citibank, N.A. 2,210,000 (E) 719 9/18/43 3 month USD-LIBOR-BBA 3.15% (235,507) 5,500,000 (E) 1,411 9/18/15 3 month USD-LIBOR-BBA 0.45% (12,779) 13,900,000 (E) 35,484 9/18/18 3 month USD-LIBOR-BBA 1.15% (406,675) 64,600,000 (E) 405,255 9/18/23 3 month USD-LIBOR-BBA 2.20% (4,078,631) Credit Suisse International 705,000 (E) 334 9/18/18 1.15% 3 month USD-LIBOR-BBA 22,760 1,031,000 (E) (10) 9/18/15 3 month USD-LIBOR-BBA 0.45% (2,670) 12,000,000 (E) 203,040 9/18/23 3 month USD-LIBOR-BBA 2.20% (629,880) 487,000 (E) (3,613) 9/18/43 3 month USD-LIBOR-BBA 3.15% (55,669) 2,135,000 (E) 512 9/18/23 2.20% 3 month USD-LIBOR-BBA 148,703 Goldman Sachs International 431,000 (E) (831) 9/18/18 1.15% 3 month USD-LIBOR-BBA 12,879 16,000 (E) 421 9/18/43 3 month USD-LIBOR-BBA 3.15% (1,289) 729,000 (E) (7,368) 9/18/23 2.20% 3 month USD-LIBOR-BBA 43,233 225,000 (E) 2,617 9/18/18 3 month USD-LIBOR-BBA 1.15% (4,541) 1,339,000 (E) (122) 9/18/15 0.45% 3 month USD-LIBOR-BBA 3,332 JPMorgan Chase Bank N.A. 56,000 (E) 1,095 9/18/23 3 month USD-LIBOR-BBA 2.20% (2,792) Total $644,008 (E) Extended effective date. CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 8/31/13 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $3,196,800 (E) $192,482 9/18/23 3 month USD-LIBOR-BBA 2.20% $(29,407) 2,000,000 (E) (47,839) 9/18/18 1.15% 3 month USD-LIBOR-BBA 15,781 400,000 (E) (41,047) 9/18/43 3.15% 3 month USD-LIBOR-BBA 1,709 2,900,000 (E) (96,441) 9/18/18 1.15% 3 month USD-LIBOR-BBA (4,192) 4,200,000 (E) (294,454) 9/18/23 2.20% 3 month USD-LIBOR-BBA (2,932) 120,000 (E) (7,106) 9/18/23 2.20% 3 month USD-LIBOR-BBA 1,224 142,000 (E) 411 9/18/15 3 month USD-LIBOR-BBA 0.45% 45 374,000 (E) 10,618 9/18/18 3 month USD-LIBOR-BBA 1.15% (1,279) 10,000 (E) 989 9/18/43 3 month USD-LIBOR-BBA 3.15% (80) 247,000 (E) (15,490) 9/18/23 2.20% 3 month USD-LIBOR-BBA 1,654 89,000 (E) (1,981) 9/18/18 1.15% 3 month USD-LIBOR-BBA 850 102,000 (E) (6,101) 9/18/23 2.20% 3 month USD-LIBOR-BBA 979 101,000 (E) (10,275) 9/18/43 3.15% 3 month USD-LIBOR-BBA 521 416,000 (E) 10,375 9/18/18 3 month USD-LIBOR-BBA 1.15% (2,858) 18,000 (E) 1,026 9/18/23 3 month USD-LIBOR-BBA 2.20% (224) 229,800 (E) 9,771 9/18/23 3 month USD-LIBOR-BBA 2.20% (6,180) 53,000 (E) (32) 9/18/15 0.45% 3 month USD-LIBOR-BBA 104 Total $(295,094) (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 8/31/13 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $3,800,000 $— 9/21/21 (2.305%) USA Non Revised Consumer Price Index- Urban (CPI-U) $(31,358) 8,900,000 — 7/19/23 (2.585%) USA Non Revised Consumer Price Index- Urban (CPI-U) (113,155) baskets 228,973 — 3/14/14 (3 month USD-LIBOR-BBA plus 0.10%) A basket (MLTRFCF2) of common stocks 171,546 units 5,817 — 3/14/14 3 month USD-LIBOR-BBA minus 0.07% Russell 1000 Total Return Index (325,050) Barclays Bank PLC $5,018,306 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 44,984 3,700,000 — 5/8/23 (2.59%) USA Non Revised Consumer Price Index- Urban (CPI-U) (80,349) 8,900,000 — 7/19/23 (2.569%) USA Non Revised Consumer Price Index- Urban (CPI-U) (99,030) Citibank, N.A. 800,000 — 11/7/22 (2.73%) USA Non Revised Consumer Price Index- Urban (CPI-U) (32,240) 1,500,000 — 8/7/22 2.515% USA Non Revised Consumer Price Index- Urban (CPI-U) 31,004 1,700,000 — 3/7/23 (2.80%) USA Non Revised Consumer Price Index- Urban (CPI-U) (68,751) baskets 100 — 2/13/14 (3 month USD-LIBOR-BBA plus 0.10%) A basket (CGPUTQL2) of common stocks (439,281) units 1,616 — 2/13/14 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index 261,504 units 849 — 2/13/14 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index 137,345 Credit Suisse International $2,600,000 — 1/9/23 (2.76%) USA Non Revised Consumer Price Index- Urban (CPI-U) (103,384) 3,400,000 — 8/7/22 (2.515%) USA Non Revised Consumer Price Index- Urban (CPI-U) (56,464) 1,600,000 — 8/8/22 (2.5325%) USA Non Revised Consumer Price Index- Urban (CPI-U) (31,461) 700,000 — 9/10/22 (2.5925%) USA Non Revised Consumer Price Index- Urban (CPI-U) (16,193) 42,883 — 9/19/13 (3 month USD-LIBOR-BBA plus 0.05%) Vanguard Index Funds - MSCI Emerging Markets ETF (29,078) 3,300,000 — 2/8/23 (2.81%) USA Non Revised Consumer Price Index- Urban (CPI-U) (131,828) 8,900,000 — 7/19/23 (2.57%) USA Non Revised Consumer Price Index- Urban (CPI-U) (83,393) shares 94,529 — 7/2/14 (3 month USD-LIBOR-BBA plus 0.10%) Vanguard Index Funds - MSCI Emerging Markets ETF (47,437) Deutsche Bank AG $500,000 — 11/7/21 (2.43%) USA Non Revised Consumer Price Index- Urban (CPI-U) (10,766) 35,802 — 5/19/14 (3 month USD-LIBOR-BBA plus 0.25%) Vanguard FTSE Emerging Markets ETF (28,480) Goldman Sachs International 1,500,000 — 10/5/22 (2.73%) USA Non Revised Consumer Price Index- Urban (CPI-U) (55,367) 1,700,000 — 4/5/23 (2.7475%) USA Non Revised Consumer Price Index- Urban (CPI-U) (58,728) 8,900,000 — 7/19/23 (2.58%) USA Non Revised Consumer Price Index- Urban (CPI-U) (108,865) JPMorgan Chase Bank N.A. 13,500,000 — 8/7/22 (2.515%) USA Non Revised Consumer Price Index- Urban (CPI-U) (279,031) 107,192 1,290 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 458 Total $1,290 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 8/31/13 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. NA IG Series 20 Index BBB-/P $(39,166) $5,750,000 6/20/18 100 bp $14,641 Barclays Bank PLC EM Series 19 Index BBB-/P (1,284,000) 10,700,000 6/20/18 500 bp (485,150) NA HY Series 20 Index BBB-/P (473,395) 14,566,000 6/20/18 500 bp 238,866 NA IG Series 20 Index BBB-/P (6,649) 1,835,000 6/20/18 100 bp 10,522 NA IG Series 20 Index BBB+/P (2,963) 200,000 6/20/18 100 bp (1,091) Citibank, N.A. EM Series 19 Index BBB-/P (84,100) 725,000 6/20/18 500 bp (29,972) Credit Suisse International CMBX NA BBB Index B+/P 88 3,000 5/11/63 300 bp (250) CMBX NA BBB Index B/P 1,222 10,000 5/11/63 300 bp 96 CMBX NA BBB Index BB+/P 970 10,000 5/11/63 300 bp (156) CMBX NA BBB Index B+/P 191 10,000 5/11/63 300 bp (935) CMBX NA BBB Index BBB+/P 101 13,000 5/11/63 300 bp (1,363) CMBX NA BBB Index BB+/P 1,274 16,000 5/11/63 300 bp (528) CMBX NA BBB Index BB+/P 2,260 20,000 5/11/63 300 bp 7 CMBX NA BBB Index BB+/P 1,940 20,000 5/11/63 300 bp (312) CMBX NA BBB Index BB+/P 1,596 20,000 5/11/63 300 bp (656) CMBX NA BBB Index BB+/P 1,549 20,000 5/11/63 300 bp (704) CMBX NA BBB Index BB+/P 1,316 20,000 5/11/63 300 bp (937) CMBX NA BBB Index B+/P 609 20,000 5/11/63 300 bp (1,644) CMBX NA BBB Index BBB-/P 352 20,000 5/11/63 300 bp (1,900) CMBX NA BBB Index B+/P 353 23,000 5/11/63 300 bp (2,237) CMBX NA BBB Index BBB+/P 302 26,000 5/11/63 300 bp (2,626) CMBX NA BBB Index B+/P 2,052 50,000 5/11/63 300 bp (3,579) CMBX NA BBB Index BBB-/P 35,330 461,000 5/11/63 300 bp (16,586) NA HY Series 20 Index BBB+/P (78,750) 2,000,000 6/20/18 500 bp 19,048 NA IG Series 20 Index BBB-/P (13,844) 2,800,000 6/20/18 100 bp 12,358 Deutsche Bank AG EM Series 19 Index BBB-/P (352,500) 3,000,000 6/20/18 500 bp (128,523) EM Series 19 Index BBB-/P (90,400) 800,000 6/20/18 500 bp (30,673) NA HY Series 20 Index BBB-/P (173,906) 5,300,000 6/20/18 500 bp 85,258 NA HY Series 20 Index BBB+/P (210,000) 4,000,000 6/20/18 500 bp (14,404) NA IG Series 20 Index BBB-/P (1,079) 320,000 6/20/18 100 bp 1,915 Goldman Sachs International NA IG Series 20 Index BBB-/P (14,648) 2,665,000 6/20/18 100 bp 10,291 JPMorgan Chase Bank N.A. EM Series 18 Index BBB-/P (112,800) 800,000 12/20/17 500 bp (56,531) EM Series 19 Index BBB+/P (64,000) 500,000 6/20/18 500 bp (26,671) NA HY Series 20 Index BBB-/P (855,454) 25,825,000 6/20/18 500 bp 407,361 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at August 31, 2013. Securities rated by Putnam are indicated by “/P.” Key to holding's currency abbreviations CAD Canadian Dollar Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ADS American Depository Shares: represents ownership of foreign securities on deposit with a custodian bank bp Basis Points ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period SPDR S&P Depository Receipts TBA To Be Announced Commitments VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities, that carry coupons that reset every one or seven days. The rate shown is the current interest rate at the close of the reporting period. Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from June 1, 2013 through August 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $215,554,408. (CLN) The value of the commodity linked notes, which are marked-to-market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note's value relative to the change in the underlying index. (b) The aggregate identified cost on a tax basis is $227,864,621, resulting in gross unrealized appreciation and depreciation of $12,621,445 and $2,574,350, respectively, or net unrealized appreciation of $10,047,095. (NON) Non-income-producing security. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $11,166,000 $— $— $1,402 $11,166,000 Putnam Short Term Investment Fund * 54,887,051 21,162,608 31,337,480 4,608 44,712,179 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $185,373,765 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned, and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates, and to hedge prepayment risk. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Upfront premiums are recorded as realized gains and losses at the closing of the contract. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin. Payments received or made are recorded as realized gains or losses. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty. There is minimal counterparty risk with respect to centrally cleared interest rate contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries, and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. For the fund's average notional amount on OTC credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $6,590,198 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $6,853,181. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Basic materials $2,792,600 $921,522 $— Capital goods 3,109,974 819,404 — Communication services 2,542,739 291,030 — Conglomerates 1,542,696 65,179 — Consumer cyclicals 10,618,362 1,281,395 — Consumer staples 7,370,267 623,951 — Energy 5,714,546 142,592 — Financials 17,107,905 2,583,018 — Health care 9,366,960 282,483 — Technology 11,128,854 980,609 — Transportation 1,285,153 450,694 — Utilities and power 1,799,497 254,764 — Total common stocks — Commodity linked notes — 10,888,735 — Convertible bonds and notes — 41,803 — Convertible preferred stocks — 33,228 — Corporate bonds and notes — 14,901,279 — Investment companies 136,034 — — Mortgage-backed securities — 4,242,084 — Preferred stocks — 101,210 — Purchased equity options outstanding — 1,055,264 — U.S. government and agency mortgage obligations — 9,363,906 — U.S. treasury obligations — 1,146,008 — Short-term investments 64,868,179 48,057,792 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $106,337 $— Futures contracts (353,283) — — Written equity options outstanding — (70,169) — TBA sale commitments — (2,066,094) — Interest rate swap contracts — (5,803,848) — Total return swap contracts — (1,584,138) — Credit default contracts — 3,799,084 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $3,884,899 $85,815 Foreign exchange contracts 596,297 489,960 Equity contracts 1,714,670 1,187,500 Interest rate contracts 1,129,927 8,413,271 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Purchased equity option contracts (number of contracts) 280,000 Written equity option contracts (number of contracts) 110,000 Futures contracts (number of contracts) 700 Forward currency contracts (contract amount) $189,300,000 OTC interest rate swap contracts (notional) $108,500,000 Centrally cleared interest rate swap contracts (notional) $10,900,000 OTC total return swap contracts (notional) $156,300,000 OTC credit default swap contracts (notional) $84,000,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: October 29, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: October 29, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: October 29, 2013
